Citation Nr: 0500055	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-20 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  The Board notes that the April 2004 statement of 
the case listed two issues.  The veteran's VA Form 9, filed 
in June 2004, specifies that he is appealing only one issue: 
entitlement to service connection for bilateral hearing loss.  
Therefore, the Board will address only this issue.  38 C.F.R. 
§ 20.202 (2003).

In December 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  Bilateral hearing loss, diagnosed as sensorineural 
hearing loss, is unrelated to any in-service injury or 
disease.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated during service, and the incurrence or aggravation 
of sensorineural hearing loss during service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in January 2002, prior to the 
initial AOJ decision.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.   

The January 2002 letter advised the veteran what information 
and evidence was needed to substantiate this claim.  The 
letter also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The statement of the case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  The April 2004 statement of the 
case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to each letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  


With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the appellant was provided a VA examination in 
December 2001.  At that time, the examiner rendered an 
opinion as to the etiology of the appellant's current 
bilateral hearing loss.  Further opinions are not needed in 
this case because there is sufficient medical evidence to 
decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

II.  Service Connection for Hearing Loss 

The veteran contends that he developed hearing loss as a 
result of exposure to loud noises while serving on the USS 
YOSEMITE.  He maintains that, although his primary duty was 
as a storekeeper, he recalls being near loud noises nearby.  
The USS YOSEMITE was in dry dock for repairs, and the veteran 
heard the construction noises while stationed there.

The service medical records, including the November 1947 
separation examination report, contain no complaint, history, 
or finding of hearing loss.  Service personnel records show 
that the veteran served in the Navy.  

VA examined the veteran in December 2001.  According to the 
report, the veteran served in the Navy from 1946-47.  The 
veteran recalled only minimal exposure to military noise as 
his military occupational specialty was as a storekeeper.  
The veteran reported that he worked in construction after his 
discharge from service.  The audiologic testing revealed that 
the veteran had mild to moderate, bilateral sensorineural 
hearing loss.  The examiner noted that the hearing loss was 
as likely as not due to presbycusis - the loss of hearing 
that gradually occurs in most individuals as they grow older 
- and noise exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Here, the Board notes that the questions of whether the 
veteran has bilateral hearing loss and whether such is 
etiologically related to his service in the United States 
Navy require competent medical evidence. Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The veteran has provided various 
lay statements in support of this claim.  As the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran currently has bilateral hearing loss, diagnosed 
as bilateral sensorineural hearing loss, as evidenced by the 
findings on VA examination in December 2001.  This is 
recognized by VA as a disability under 38 C.F.R. § 3.385.  
However, the veteran's service medical records, including the 
November 1947 discharge examination report, show that the 
veteran's hearing was normal.  After service, hearing loss 
was first documented in December 2001, more than five decades 
after the last period of service and well beyond the one-year 
presumptive period for sensorineural hearing loss.  

While the veteran's has reported that he was exposed to loud 
construction noises while serving in the Navy on the USS 
YOSEMITE and his service in the Navy is documented, the 
competent medical evidence of record, pertaining to whether 
the reported noise exposure in service caused the veteran's 
current hearing loss, consists of the VA examination report 
of December 2001.  The medical evidence does not relate 
hearing loss to service.  In fact, the December 2001 VA 
examiner noted that the bilateral hearing loss was due to old 
age and noise exposure.  The only noise exposure described by 
the VA examiner in the report was the veteran's post-service 
employment in construction.  According to the report, the 
veteran remarked that he was not exposed to loud noises 
during service because he mainly worked as a storekeeper.  
Without evidence of hearing loss during service, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim.

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that he currently has hearing loss due to exposure to 
acoustic trauma during service.  There is not an approximate 
balance of evidence.  There is evidence not favorable to the 
claim that is of more probative value than the favorable 
evidence, and it is not error for the Board to favor certain 
evidence.  The weight to be accorded the medical evidence 
must be determined by the quality of it and not by quantity.  
For the reasons stated, with the lack of documented exposure 
to acoustic trauma or medical finding of hearing loss during 
service or within a year of discharge, the Board finds the 
opinion of the VA examiner in January 2001 more persuasive, 
and finds, as fact, that the veteran does not have bilateral 
hearing loss due to service.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


